PER CURIAM.
Judge Byers’ opinion and findings, D. C.E.D.N.Y., 122 F.Supp. 767, which are fully sustained in the record, demonstrate that no negligence can be charged to either towing or passing tug for the three-inch stone found in, the side bottom of libelant’s barge after it had rubbed along the bank of the New York State Barge Canal. We also find point •’n the judge’s remark that with so large *569a barge in so small a channel “navigation in the Barge Canal is attended by certain obvious perils,” 122 F.Supp. 767, 769, apparent to the owners.
Affirmed.